     Case 2:20-cv-02567 Document 1-1 Filed 03/09/20 Page 1 of 2 PageID: 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW JERSEY


CHAO SEMINARS, INC. and
DR. JOHN CHAO,
                 Plaintiffs,
          v.
DOWNTOWN DENTAL ARTS OF MONTCLAIR,
KONSTANTINOS TRICHAS, and
IVAN GEORGIEV,
                 Defendants.



                                    Exhibit


                                       A
                                      to the

                                   COMPLAINT
Case 2:20-cv-02567 Document 1-1 Filed 03/09/20 Page 2 of 2 PageID: 18
